Citation Nr: 0913758	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-12 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral plantar calluses.

4.  Entitlement to an initial evaluation in excess of 10 
percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to 
February 2002.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) and the Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  These claims 
were remanded by the Board in December 2006 for additional 
development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of a left knee disorder.

2.  The medical evidence of record does not show the 
currently diagnosed right knee disorder is related to 
military service or to a service-connected disability.

3.  The medical evidence of record shows that the Veteran's 
bilateral plantar calluses were initially manifested by 
painful lesions.

4.  The medical evidence of record shows that the Veteran's 
bilateral plantar calluses are currently manifested by 
lesions which are very painful, affect 5 percent 


of the Veteran's entire body, and have a significant impact 
on his life.

5.  The medical evidence of record shows that the Veteran's 
pseudofolliculitis barbae is manifested by scarring and 
hyperpigmentation which is not disfiguring, affects between 
15 and 20 percent of the Veteran's exposed areas, and affects 
approximately 5 percent of the Veteran's entire body.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A left knee disorder was not incurred in, or aggravated 
by, active military service, nor is it proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

3.  The criteria for an initial rating in excess of 10 
percent for plantar calluses of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2002).

4.  For the period prior to March 6, 2007, the criteria for a 
separate initial evaluation for plantar calluses of the left 
foot have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7819 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7819 (2008).

5.  The criteria for a rating of 30 percent, but no more, for 
the period on and after March 6, 2007, for bilateral plantar 
calluses have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276; 38 
C.F.R. § 4.118, Diagnostic Code 7819 (2008).

6.  The criteria for an initial rating in excess of 10 
percent for pseudofolliculitis barbae have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7814 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
April 2004 satisfied the duty to notify provisions, after 
which the claims were readjudicated.  An additional letter 
was also provided to the Veteran in January 2007, after which 
the claims were again readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records and VA 
medical treatment records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 


38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records show complaints of 
left and right knee symptoms.

After separation from military service, in a July 2002 VA 
outpatient medical report, the Veteran reported a feeling of 
his right knee buckling.  On physical examination, the 
Veteran's knee extension was "4+" out of 5 and his knee 
flexion was 5 out of 5.  In a second July 2002 VA outpatient 
medical report, the Veteran complained of right posterior 
knee pain.

In an August 2002 VA joints examination report, the Veteran 
complained of knee pain for the previous year.  He reported 
that he experienced pain behind his right knee, which was 
occasionally associated with swelling.  The Veteran also 
reported 


discomfort and giving way in the left knee that prevented him 
from walking long distances.  He reported that knee pain 
began after walking 1 or 2 blocks.  The Veteran denied any 
history of an injury to his knees.  On physical examination, 
tenderness, mild swelling, and clicking were noted in the 
Veteran's right knee.  No tenderness or swelling were noted 
in the left knee, but there was clicking.  The Veteran had a 
full range of motion in both the left and right knees.  X-ray 
examination of the Veteran's bilateral knees were 
unremarkable.  The diagnosis was knee arthralgia.  The 
examiner was subsequently asked whether the Veteran had any 
chronic knee disorder which was related to active military 
service.  In response, the examiner stated "I can not give 
an opinion on the basis of the [August 2002 VA joints 
examination]."

A January 2007 VA joints examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
reported no inservice knee injures.  He also reported no 
present left knee complaints, but reported right knee pain 
and a feeling of pressure over the posterior aspect after 5 
minutes of walking.  The Veteran reported occasional swelling 
of the back of his right knee, as well as giving way.  He 
denied locking and did not use an assistive device or brace.  
The Veteran did not report any limitation of motion in his 
knees and denied experiencing flare-ups.  On physical 
examination, the Veteran did not walk with a limp.  His knees 
were not swollen or tender.  Both knees were stable with 
intact collateral and cruciate ligaments.  Lachman's and 
McMurray's signs were both negative.  The Veteran had a full 
range of motion in both knees without pain.  No additional 
disability was noted after repetitive motion.  There was 
moderate crepitus in the right knee, but none in the left.  
On x-ray examination, there were no bony abnormalities of the 
knees.  The diagnosis was normal left knee.  The examiner 
stated that an opinion on the Veteran's right knee could not 
be given without resort to speculation and that it would thus 
be deferred pending magnetic resonance imaging (MRI) results.  
A March 2007 addendum stated that an MRI of the Veteran's 
right knee showed chondromalacia in the medial patellar facet 
and medial compartment.  The diagnosis was right knee 
chondromalacia.  The examiner stated that

[i]n my opinion, the Veteran's 
chondromalacia of the right knee is less 
likely as not related to the vein 
stripping surgery in service.  I cannot 
provide an opinion if the current knee 
condition is related to knee pain in 
service without resorting to speculation.  
I cannot determine whether his knee 
condition started in service or not.

Left Knee

The medical evidence of record does not show that the Veteran 
has a current diagnosis of a left knee disorder.  While the 
Veteran has complained about left knee symptoms since 
separation from military service, the only medical evidence 
of record that provides a diagnosis of a left knee disorder 
is the August 2002 VA joints examination report which gave a 
diagnosis of "knee arthralgia."  However, for VA purposes, 
arthritis must be substantiated by x-ray findings and the 
August 2002 VA joints examination report specifically stated 
that x-ray examination showed that the Veteran's bilateral 
knees were "unremarkable."  Accordingly, the August 2002 VA 
joints examination report does not provide a diagnosis of a 
left knee disorder for VA purposes.  In addition, in the 
January 2007 VA joints examination report the Veteran 
reported no left knee complaints, no abnormalities were noted 
on physical examination, and the diagnosis was normal left 
knee.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of a left knee disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the Veteran's 
statements are not competent evidence of a current diagnosis 
of a left knee disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, there is no medical evidence of record 
that shows that the Veteran has a current diagnosis of a left 
knee disorder for VA purposes.  As such, service connection 
for a left knee disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that shows that the Veteran has a current 
diagnosis of a left knee disorder for VA purposes, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Right Knee

The medical evidence of record does not show that the 
Veteran's currently diagnosed right knee disorder is related 
to military service or to a service-connected disability.  
While the Veteran had inservice complaints of right knee 
symptoms and has a current diagnosis of a right knee 
disorder, there is no medical evidence of record that relates 
the Veteran's currently diagnosed right knee disorder to 
military service or to a service-connected disability.  The 
only medical evidence of record which comment on the etiology 
of the Veteran's right knee disorder are the August 2002 and 
January 2007 VA joints examination reports.  The former 
stated that an etiological opinion could not be given.  The 
latter stated that the Veteran's right knee disorder was not 
related to his service-connected vein disorder and that an 
etiological opinion could not be given as to whether the 
right knee disorder was directly related to military service.  
The Veteran's statements alone are not sufficient to 
establish that his currently diagnosed right knee disorder is 
related to military service or to a service-connected 
disability.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  As such, there is no medical evidence of record 
that 


relates the Veteran's currently diagnosed right knee disorder 
to military service or to a service-connected disability.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the Veteran's currently diagnosed 
right knee disorder is related to military service or to a 
service-connected disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the rule articulated in Francisco does not apply to 
the Veteran's bilateral plantar calluses and 
pseudofolliculitis barbae claims, because the appeal of these 
issues is based on the assignment of initial evaluations 
following initial awards of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial ratings were assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial ratings, staged ratings may be assigned for separate 
periods of time.  Id.

Bilateral Plantar Calluses

Service connection for bilateral plantar calluses was granted 
by a February 2002 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.72, Diagnostic 
Codes 5279-7819, effective February 25, 2002.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008).  The hyphenated diagnostic code in this case 
indicates that anterior Metatarsalgia (Morton's disease), 
under Diagnostic Code 5279, was the service-connected 
disorder, and benign skin neoplasms, under Diagnostic Code 
7819, was a residual condition.  Subsequently, an April 2002 
rating decision changed the effective date to February 22, 
2002.  Finally, a July 2007 rating decision recharacterized 
the disability as bilateral planar calluses (claimed as scar 
on right foot due to surgery) and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.72, Diagnostic Codes 
7819-5276, effective February 22, 2002.  


The hyphenated diagnostic code in this case indicates that 
benign skin neoplasms, under Diagnostic Code 7819, was the 
service-connected disorder, and acquired flatfoot, under 
Diagnostic Code 5276, was a residual condition.

A January 2002 VA medical examination report stated that on 
physical examination there were 2 plantar calluses on both 
feet.  The diagnosis was bilateral plantar callus.

In a May 2002 VA outpatient medical report, the Veteran 
complained of pain in both feet secondary to calluses which 
caused difficulty with walking and running.  On physical 
examination, multiple tender calluses were noted and the 
Veteran had "good" pedal pulses.  The assessment was 
painful calluses.

In a July 2002 VA outpatient medical report, the Veteran 
complained of right foot pain.  On physical examination of 
the Veteran's bilateral feet, there was a callus on the 4th 
metatarsal head on the plantar surface that was approximately 
1 centimeter (cm.) in size and tender to touch.  The examiner 
stated that the Veteran might require orthotic adjustment to 
relieve pressure to the callused area.

In a second July 2002 VA outpatient medical report, the 
Veteran complained of right foot pain.  On physical 
examination, calluses were noted on both plantar surfaces of 
the feet.  The Veteran reported that they caused "a lot of 
pain with walking, worse on long distances."  The Veteran's 
sensation was intact to light touch and the Veteran was 
"somewhat hypersensitive" on the right 5th toes.

An August 2003 VA podiatry report stated that the Veteran had 
hyperkeratotic lesions on the bilateral feet for the previous 
5 years.  The Veteran had been using orthopedic liners and 
reported less pain.  On physical examination, the Veteran's 
hyperkeratotic lesions were unchanged.  The assessment was 
intractable plantar keratoses "sub" 4th metatarsal heads, 
bilateral.  The Veteran was advised to continue use of 
inserts and a pumice stone.  An August 2003 x-ray examination 
report stated that views of the Veteran's feet showed no 
evidence of fracture, 


dislocation, destructive, or sclerotic bony lesions.  The 
Veteran's joint spaces were well preserved.  Markers were 
identified projecting over the head of the 4th metatarsal, 
bilaterally.  The Veteran's soft tissue structures were 
unremarkable.  The impression was negative examination of 
both feet.

A September 2003 VA podiatry report stated that the Veteran 
had hyperkeratotic lesions on the plantar aspect of the 
bilateral feet.  On physical examination, the Veteran's 
hyperkeratotic lesions were unchanged.  The assessment was 
intractable plantar keratoses "sub" 4th metatarsal heads, 
bilateral, stable.  The Veteran was advised to continue use 
of inserts and a pumice stone.

In an October 2003 VA outpatient medical report, the Veteran 
complained of foot pain.

A December 2003 VA podiatry report stated that the Veteran 
had bilateral foot pain secondary to hyperkeratotic lesions.  
The Veteran's symptoms were unchanged, but he reported 
numbness of the bilateral feet.  On physical examination, no 
changes were noted.

In a May 2004 VA outpatient medical report, the Veteran 
complained of foot pain.

A March 2007 VA skin examination report stated that the 
Veteran's claims file had been reviewed.  The examiner 
reported that the Veteran's plantar calluses were manifested 
by hyperkeratotic plaques over the plantar aspect of both 
feet.  The Veteran stated that the calluses caused a lot of 
pain and stress.  The Veteran's plantar calluses were treated 
with shoe insoles that were used daily and constantly.  He 
stated that he had the calluses "pared down" as often as 
possible, up to once a week.  The Veteran reported using 
topical creams in the past, which did not help.  On physical 
examination, there were 4 areas of large hyperkeratotic 
yellow plaques over the plantar aspects of the feet.  The 
right upper lateral callus was markedly painful with 
palpation.  A similar painful lesion was present on the left 
plantar aspect of the foot.  There were symmetrical 
hyperkeratotic yellow plantar plaques 


over both heels.  There were also yellow hyperkeratotic 
plaques near the lateral base of the great toes, more 
pronounced on the left than the right.  The examiner stated 
that affected areas amounted to 0 percent of the Veteran's 
exposed areas and 5 percent of the Veteran's entire body.  
The diagnosis was plantar calluses.  The examiner stated that 
the Veteran calluses were very painful and "impact on his 
life significantly in that he can no longer do recreational 
activities such as play sports, run, or dance."

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the skin, effective August 30, 
2002.  See 67 Fed. Reg. 49596 (July 31, 2002).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

The RO addressed the Veteran's claim for an initial 
evaluation in excess of 10 percent for bilateral plantar 
calluses under both the old criteria in the Schedule and the 
current regulations in the January 2004 statement of the 
case.  Therefore, there is no prejudice to the Veteran for 
the Board to apply the regulatory revisions both prior to and 
beginning on August 30, 2002 in the appellate adjudication of 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria in effect prior to August 30, 2002, 
benign new growths of the skin were rated as scars, 
disfigurement, etc.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(2002).  As the Veteran's bilateral plantar calluses are not 
on his head, face or neck, Diagnostic Code 7800 was not 
applicable.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  
Similarly, as the Veteran's bilateral plantar calluses are 
not burns, Diagnostic Codes 7801 and 7802 were not 
applicable.  38 C.F.R. § 4.118, 


Diagnostic Code 7801, 7802 (2002).  Furthermore, there is no 
evidence of record that the calluses have ever been poorly 
nourished, with repeated ulceration.  As such, an evaluation 
under Diagnostic Code 7803 was not warranted.  The remaining 
Diagnostic Codes for scars were 7804, for superficial scars 
that were tender and painful on objective demonstration, and 
7805, for other scars, which was in turn rated based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (2002).

The medical evidence of record shows that the Veteran's 
bilateral plantar calluses were initially manifested by 
painful lesions.  As these lesions were painful on objective 
examination, Diagnostic Code 7804 is applicable.  In 
addition, as the calluses are on both of the Veteran's feet, 
they are on widely separated areas and can be evaluated 
separately.  Accordingly, initial separate evaluations of 10 
percent disabling are warranted for each of the Veteran's 
feet.  A 10 percent evaluation is the maximum rating 
available under Diagnostic Code 7804.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Thus, a rating in excess of 10 
percent under Diagnostic Code 7804 is not available for 
either of the Veteran's feet at any point during the period 
on appeal.

As such, an evaluation in excess of the separate 10 percent 
evaluations assigned above can only be awarded based on 
impairment of function.  As the regulations governing 
impairment of function of the foot were not revised during 
the pendency of this appeal, they will be discussed below, 
along with the rating criteria in effect for skin disorders 
on and after August 30, 200.

Under the rating criteria in effect on and after August 30, 
2002, the Schedule provides that benign skin neoplasm are 
rated as disfigurement of the head, face or neck (under 
Diagnostic Code 7800), scars (under Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or impairment of function.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (2008).  As the 
Veteran's bilateral plantar calluses are not on his head, 
face or neck, Diagnostic Code 7800 is not applicable.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Furthermore, 
there is no evidence of record that the calluses have ever 
exceeded 12 square inches in area.  As such, evaluations in 


excess of those assigned herein are not warranted under 
Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2008).  In addition, 10 percent evaluations are the 
maximum available under Diagnostic Codes 7802, 7803, and 
7804.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 
(2008).  Accordingly, evaluations in excess of those already 
assigned are not available under these diagnostic codes.  The 
remaining Diagnostic Code, 7805, is for other scars, which is 
in turn rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

For the entire period on appeal, functional impairment of the 
foot is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5276 to 5277.  A 10 percent evaluation is the maximum rating 
available under Diagnostic Codes 5277, 5279, 5280, 5281, and 
5282.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 
5281, and 5282 (2008).  Accordingly, ratings in excess of 10 
percent are not warranted under these diagnostic codes at any 
point during the period on appeal.  Of the remaining 
diagnostic codes, 5278 is not analogous to the Veteran's 
symptoms as it relies on limitation of motion of various foot 
joints and there is no medical evidence of record that the 
Veteran's bilateral plantar calluses have ever caused 
limitation of motion of the foot joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (2008); see also 38 C.F.R. § 4.20 
(2008).  Similarly, Diagnostic Code 5283 is not analogous to 
the Veteran's symptoms as it relies on bone impairment and 
there is no medical evidence of record that the Veteran's 
bilateral plantar calluses have ever impacted his bones.  
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2008); see also 
38 C.F.R. § 4.20.  Finally, Diagnostic Code 5284 is also not 
analogous to the Veteran's symptoms, as it contemplates 
"injuries" to the feet.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2008); see also 38 C.F.R. § 4.20.  As the Veteran's 
bilateral plantar calluses are skin diseases, not physical 
injuries, they are not properly analogous to this diagnostic 
code.

However, Diagnostic Code 5276, for acquired flatfoot, 
provides evaluations based on unilateral and bilateral 
symptoms that include pain, muscle spasm, and treatment by 
shoe inserts and other orthopedic devices, and as such 
Diagnostic Code 5276 is 


analogous to the disability on appeal.  The Schedule provides 
that assignment of a 10 percent evaluation is warranted for 
acquired flatfoot, both bilateral and unilateral, that is 
moderate in severity with weight-bearing line over or medial 
to the great toe, inward bowing of the atendo-achillis, pain 
on manipulation and use of the feet.  Severe flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, warrants a 20 
percent evaluation if it is unilateral and a 30 percent 
evaluation if it is bilateral.  Pronounced flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and severe spasm of the 
atendo-achillis on manipulation, that is not improved by 
orthopedic shoes or appliances, warrants a 30 percent 
evaluation if it is unilateral and a 50 percent evaluation if 
it is bilateral.  38 C.F.R. § 4.104, Diagnostic Code 5276.

An initial evaluation in excess of those already assigned 
herein is not warranted for the Veteran's bilateral plantar 
calluses under Diagnostic Code 5276.  As noted above, the 
medical evidence of record shows that the Veteran's bilateral 
plantar calluses were initially manifested by painful 
lesions.  Pain on manipulation is already taken into account 
by a 10 percent evaluation under Diagnostic Code 5276, which 
is applicable for bilateral symptoms as well as unilateral.  
There is no medical evidence of record that indicates that 
the Veteran's symptoms were "severe" at the time of his 
initial evaluation.  The calluses were only 1 centimeter in 
size at that time and there was no evidence of marked 
deformity or swelling.

However, the March 2007 VA skin examination report noted 
significantly different findings.  That report found that the 
Veteran had 4 "large" areas of hyperkeratotic plaques which 
were "markedly painful" to touch.  The examiner concluded 
that not only were these calluses very painful, they also 
"impact on his life significantly."  As such, the medical 
evidence of record shows that the Veteran's bilateral plantar 
calluses are currently manifested by lesions which are very 
painful, affect 5 percent of the Veteran's entire body, and 
have a significant impact on his life.  This disability 
picture more nearly approximates the criteria for severe 
flatfoot, rather 


than moderate flatfoot.  38 C.F.R. § 4.7 (2008).  As such, a 
30 percent evaluation is warranted for the Veteran's 
bilateral plantar calluses on and after March 6, 2007.  An 
evaluation in excess of 30 percent is not warranted for the 
Veteran's bilateral plantar calluses at any point in the 
periods on appeal, as there is no medical evidence that this 
disability has ever caused marked pronation, marked inward 
displacement, and severe spasm of the tendo achillis, which 
are not improved by orthopedic shoes or appliances.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
percentage ratings assigned herein for bilateral plantar 
calluses inadequate.  This disorder is evaluated as both a 
skin disorder and a foot 


disorder under 38 C.F.R. § 4.118 and 38 C.F.R. § 4.71a, the 
criteria of which is found by the Board to specifically 
contemplate the levels of disability and symptomatology.  As 
noted above, the medical evidence of record shows that the 
Veteran's bilateral plantar calluses were initially 
manifested by painful lesions and currently shows they are 
manifested by lesions which are very painful, affect 5 
percent of the Veteran's entire body, and have a significant 
impact on his life.  When comparing this disability picture 
with the symptoms contemplated by the Schedule, the Board 
finds that the veteran's symptoms are more than adequately 
contemplated by the percentage ratings for his service-
connected bilateral plantar calluses.  A rating in excess 
thereof is provided for certain manifestations of the 
service-connected plantar calluses but the medical evidence 
of record does not demonstrate that such manifestations are 
present in this case.  The criteria for an initial 10 percent 
disability rating and a staged rating of 30 percent more than 
reasonably describes the veteran's disability levels and 
symptomatology, and therefore, the assigned schedular 
evaluations are adequate and no referral is required.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of those assigned herein, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49 (1990); see also 
Massey, 7 Vet. App. at 208.

Pseudofolliculitis Barbae

Service connection for pseudofolliculitis barbae was granted 
by a February 2002 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic 
Code 7814, effective February 25, 2008.  Subsequently, an 
April 2002 rating decision changed the effective date to 
February 22, 2002.

A January 2002 VA medical examination report stated that on 
physical examination the Veteran had mild folliculitis 
barbae, which bothered the Veteran when he shaved.  The 
diagnosis was pseudofolliculitis barbae, chronic.

In a June 2002 VA outpatient medical report, the Veteran 
complained that he got lumps on his chin with shaving and 
stated that he was no longer using hydrocortisone cream.

In an August 2002 VA skin diseases examination report, the 
Veteran stated that he shaved every 10 days to 2 weeks.  The 
Veteran had shaved the previous night and reported inflamed 
ingrown hairs.  On physical examination, there were scattered 
follicular papules of the anterior and lateral neck in the 
beard area.  The Veteran was close shaven, there was no 
evidence of scarring, and there were no active lesions of the 
face, scalp, or neck.  The diagnosis was pseudofolliculitis 
barbae.

A January 2007 VA scars examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
complained of pseudofolliculitis barbae.  On physical 
examination, the affected area was the hair bearing region of 
the Veteran's face.  In this area were hyperpigmented macules 
and small pitted scars with a maximum width of .05 cm.  There 
was no tenderness to palpation, adherence to underlying 
tissue, limitation of motion, loss of function, or underlying 
soft tissue damage.  There was no skin ulceration or 
breakdown, no underlying tissue loss, and no elevation of 
scar.  The scars were depressed.  There was no disfigurement 
of the head, face, or neck.  The scars were darker than the 
Veteran's normal skin, but the texture was normal and there 
was no induration or inflexibility.  The diagnosis was 
pseudofolliculitis barbae with hyperpigmentation and pitting 
(scars).

In a February 2007 VA skin diseases examination report, the 
Veteran complained of papules, pustules, ingrown hairs, 
cysts, pain, pigment change, and scarring.  On physical 
examination, the skin involvement was superficial and 
affected less than 40 percent of the face and neck.  The 
examiner stated that the condition did not cause 
disfigurement and affected 15 to 20 percent of the Veteran's 
exposed areas and approximately 5 percent of the Veteran's 
entire body.  The diagnosis was pseudofolliculitis barbae.  
The examiner stated that the Veteran had pseudofolliculitis 
barbae with secondary hyperpigmentation due to scarring which 
"has no significant effects on [activities of daily living] 
and occupation."

As noted above, during the pendency of this appeal, VA 
revised the criteria for diagnosing and evaluating the skin, 
effective August 30, 2002.  See 67 Fed. Reg. 49596 (July 31, 
2002).  The RO addressed the Veteran's claim for an initial 
evaluation in excess of 10 percent for pseudofolliculitis 
barbae under both the old criteria in the Schedule and the 
current regulations in the January 2004 Statement of the 
Case.  Therefore, there is no prejudice to the Veteran for 
the Board to apply the regulatory revisions both prior to and 
beginning on August 30, 2002 in the appellate adjudication of 
this appeal.  See Bernard, 4 Vet. App. 384.

Under the rating criteria in effect prior to August 30, 2002, 
tinea barbae was rated as eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7814 (2002).  Under the rating criteria for 
eczema in effect prior to August 30, 2002, a 10 percent 
evaluation was warranted with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation was warranted with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The medical evidence of record shows that the Veteran's 
pseudofolliculitis barbae is manifested by scarring and 
hyperpigmentation which is not disfiguring, affects between 
15 and 20 percent of the Veteran's exposed areas, and affects 
approximately 5 percent of the Veteran's entire body.  An 
evaluation in excess of 10 percent is not warranted for 
pseudofolliculitis barbae under the rating criteria in effect 
prior to August 30, 2002 as the medical evidence of record 
does not show that it was ever manifested by constant 
exudation or itching, lesions, or disfigurement.

Under the rating criteria in effect on and after August 30, 
2002, pseudofolliculitis barbae was rated as disfigurement of 
the head, face or neck (under Diagnostic Code 7800), scars 
(under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (under Diagnostic Code 7806).  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2008).

As the Veteran's pseudofolliculitis barbae is on his head, 
face and neck, Diagnostic Codes 7801 and 7802 are not 
applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 
(2008).  In addition, 10 percent evaluations are the maximum 
available under Diagnostic Codes 7803 and 7804.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2008).  Accordingly, an 
evaluation in excess of 10 percent is not available under 
these diagnostic codes.  Furthermore, the medical evidence of 
record does not show that the Veteran's scars have caused 
limitation of function of any body part.  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2008).

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: (1) scar is 
5 or more inches (13 or more cm.) in length; (2) scar is at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of scar is elevated or depressed on 
palpation; (4) scar is adherent to underlying tissue; (5) 
skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); and (8) skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7800 at Note (1) (2008).

Diagnostic Code 7800 provides that a 10 percent evaluation is 
warranted for a skin disorder with one characteristic of 
disfigurement of the head, face, or neck.  A 30 percent 
evaluation is warranted for a skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).

For the purposes of Diagnostic Code 7800, the medical 
evidence of record shows that the Veteran meets the criteria 
for only 1 characteristic of disfigurement, as the January 
2007 VA scars examination report stated that the Veteran's 
scars were 


depressed.  The only other characteristic that was mentioned 
as being present was that the Veteran's scars were 
hyperpigmented.  However, the medical evidence of record does 
not show that this hyperpigmentation exceeds 6 square inches 
in area.  In addition, the January 2007 VA scars examination 
report stated that the Veteran's pseudofolliculitis barbae 
was not otherwise disfiguring.  As such, an evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
7800.

Under Diagnostic Code 7806, a 10 percent evaluation is 
warranted for dermatitis or eczema that involves at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation is warranted for 
dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The February 2007 VA skin diseases examination report 
specifically stated that the Veteran's pseudofolliculitis 
barbae affected 15 to 20 percent of his exposed areas.  This 
percentage range spans two evaluations, as 15 to 19 percent 
of exposed areas warrants a 10 percent evaluation and 20 
percent of exposed areas warrants a 30 percent evaluation.  
See Id.  In this case, the majority of the Veteran's 
estimated exposed area falls into the 10 percent evaluation.  
In addition, the medical evidence of record does not show 
that the Veteran has treated his pseudofolliculitis barbae 
with systemic therapy at any point since August 30, 2002, let 
alone for 6 weeks or more in any 12 month period.  
Accordingly, the Veteran's disability picture does not meet 
the criteria for a 30 percent evaluation.

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render the initial 
10 percent rating assigned for pseudofolliculitis barbae 
inadequate.  This disorder is evaluated as a skin disorder 
under 38 C.F.R. § 4.118, the criteria of which is found by 
the Board to specifically contemplate the level of disability 
and symptomatology.  As noted above, the medical evidence of 
record shows that the Veteran's pseudofolliculitis barbae is 
manifested by scarring and hyperpigmentation which is not 
disfiguring, affects between 15 and 20 percent of the 
Veteran's exposed areas, and affects approximately 5 percent 
of the Veteran's entire body.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the veteran's symptoms are more than 
adequately contemplated by the 10 percent initial rating for 
his service-connected pseudofolliculitis barbae.  A rating in 
excess thereof is provided for certain manifestations of the 
service-connected pseudofolliculitis barbae but the medical 
evidence of record did not demonstrate that such 
manifestations are present in this case.  The criteria for an 
initial 10 percent disability rating more than reasonably 
describes the veteran's disability levels and symptomatology, 
therefore, the assigned schedular evaluation is adequate and 
no referral is required.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 10 percent, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49 (1990); see also Massey, 7 Vet. App. 
at 208.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

An initial evaluation in excess of 10 percent, for plantar 
calluses of the right foot is denied.

For the period prior to March 6, 2007, a separate initial 
disability evaluation for plantar calluses of the left foot 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation of 30 percent, but no more, for the period on 
and after March 6, 2007, is granted for bilateral plantar 
calluses, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial evaluation in excess of 10 percent, for 
pseudofolliculitis barbae is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


